DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the paper processing industry" in line 2 and lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the cutting" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the part" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 16-21 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddala (US 2015/0158263) in view of Leanna (US 4116594).

Regarding claim 16 Maddala teaches a process for preparing plates for cylinders to crease items of the paper processing industry, the process comprising the following steps of: 
a) acquiring a pattern of creasing lines to be made on one or more items of the paper processing industry ([0060] discloses a pattern P is acquired); 
b) making, on a reference sheet, through openings depending on the pattern of the creasing lines, the through openings being adapted to position creasing profile elements ([0085] discloses a mask being a reference sheet having voids of holes through which the creasing profile elements 12 are applied); and 
c) applying the creasing profile elements on a plate at the through openings of the reference sheet, the reference sheet being positioned ([0085] discloses the application of creasing profile elements).

Maddala is silent regarding the creasing profile elements being applied to a plate, as the elements are applied direction onto a roller. However, Leanna teaches applying a pattern to a sheet (Fig. 3 item 16 and 18) and subsequently applying to sheet to the roller. The advantage of having sheets having the pattern of creasing profile elements is to facilitate replacement or repair, without unnecessary cost and down time and also permit rapid and inexpensive substitute and reuse of patterns (Col. 2 lines 27-45) – in other words, by combining prior art elements according to known methods to yield predictable results of a quick change embossing system. Therefore, it would have been obvious to somebody with ordinary skill in the art to add the plate of Leanna to the process of Maddala.

(The mask is said to be fully formed with voids on the roller in Maddala [0085] thus the positioning would have been carried out after the making of the through openings. In the combination the through openings would have been made before applying the mask to the plate).

Regarding claim 18 which depends on claim 16m Maddala further teaches the process of claim 16, wherein a step of dispensing the creasing profile elements to be applied on the plate is provided by a dispenser (Fig. 1 item 10).

Regarding claim 19 which depends on claim 18, Maddala in view of Leanna is silent regarding the process of claim 18, wherein a step of making numeral signs on the reference sheet is provided to identify a positioning order of the creasing profile elements. 
However, Leanna teaches reference bores (Fig. 3 item 26) used to align objects. The advantage of having reference holes for aligning objects is to facilitate and maintain alignment of two objects (Col. 6 lines 3-20) – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result of aligning a reference sheet to identify the positioning order of the creasing profile elements. Therefore, it would have been obvious to somebody with ordinary skill in the add reference bores to the plate and reference sheet to align the two objects during dispensing of the creasing profile elements. (Examiner notes the term positioning order under BRI is understood to be the positioning arrangement of the creasing profile elements as a definition of order is the arrangement or disposition of people or things in relation to each other according to a particular sequence, pattern, or method as provided by oxford languages. The limitation of positioning order does not denote a particular sequence in which the creasing profile elements are applied.)

	

Regarding claim 20 which depends on claim 19, Maddala in view of Leanna further teaches the process of claim 19, wherein a step of activating the dispenser is provided to dispense the creasing profile elements in accordance with the positioning order set by the numeral signs. ([0061] Maddala discloses the step of activating item 10 the dispenser)

Regarding claim 21 which depends on claim 20, Maddala in view of Leanna further teaches the process of claim 20, wherein the step of applying the creasing profile elements on the plate at the through openings of the reference sheet occurs in accordance with the positioning order set by the numeral signs. (the creasing profile elements are being applied in accordance with the voids of the reference sheet)

Regarding claim 26 which depends on claim 16, Maddala in view of Leanna further teaches the process of claim 16, wherein a complementary creasing profile is applied on the creasing profile of male or female type (Fig. 5 item P2).

Regarding claim 27 which depends on claim 16, Maddala in view of Leanna discloses the claimed invention except for the process of claim 16, wherein the reference sheet is made of a plastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Leshin, 125 USPQ 416. Please note that in the instant application, page 12 applicant has not disclosed any criticality for the claimed limitations.

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddala (US 2015/0158263) in view of Leanna (US 4116594) further in view of Mikkelsen (US 2002/0144578).

Regarding claim 22 which depends on claim 16, Maddala in view of Leanna is silent regarding the process of claim 16, wherein the step of making through openings on the reference sheet for the positioning of the creasing profile elements is carried out by a cutting means.
However, Mikkelsen teaches the cutting of a perimeter of an area desired to be removed with a laser. The advantage of cutting the perimeter of the area to be removed is to successfully cut a pattern in an object – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result of cutting through openings in the reference sheet. Therefore, it would have been obvious to somebody with ordinary skill in the art to add the step of cutting of Mikkelsen to the process of Maddala in view of Leanna.

Regarding claim 23 which depends on claim 16, Maddala in view of Leanna further in view of Mikkelsen teaches the process of claim 16, wherein the step of making through openings on the reference sheet for the positioning of the creasing profile elements provides for the cutting of a perimeter of the through openings or for the cutting of the perimeter of portions, or segments, of the through openings, and for the subsequent removal of the part of a reference sheet enclosed in said perimeter (As discussed above Mikkelsen teaches to cutting of a perimeter to remove the part of an object).

.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddala (US 2015/0158263) in view of Leanna (US 4116594) further in view of Nagai (JP 2016-102634) US 2020/0316845 used as the English equivalent thereof.

Regarding claim 25 which depends on claim 19, Maddala in view of Leanna is silent regarding the process of claim 19, wherein a step of displaying the pattern of the creasing lines to be made on the one or more items of the paper processing industry and/or of displaying the numeral signs for the positioning of the creasing profile elements is provided by a screen controlled by a control unit.
However, Nagai teaches a display screen item 19 used to display creasing or embossing patterns to a user prior to embossing. The advantage of displaying the intended patter is to give the user knowledge of the selected patter – in other words, by combining prior art elements according to known methods to yield predictable results of displaying the intended pattern to the user. Therefore, it would have been obvious to somebody with ordinary skill in the art to add a display as taught by Nagai to the process of Maddala in view of Leanna.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731